 

Case 19-13257 Doc30_ Filed 05/24/19 Page 1 of 1

 

  

Jason Scott Collins 5
25804 Bowman Acres Lane ' wide is
Me FA
Damascus, Maryland 20872 BIS HAY 2%” “anes,
240-575-4523 ANKRUP SES i AN!
US Fricl OF Mas :
Dro IGREENBEL

May 24th, 2019

United States Bankruptcy Court
District of Maryland (Greenbelt)
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Your Honor,

| am writing your court on behalf of myself Jason Scott Collins, a pro se petitioner in bankruptcy
case number 19-13257.

| have been made aware via correspondence from Chapter 13 Trustee Timothy Brannigan that
the above mentioned case is to be dismissed because of a missed creditors meeting.

| am requesting that your court reschedule the creditors meeting and not dismiss the case
before you. | missed the creditors meeting because | was unaware of the entire process as a
pro se petitioner and did not receive notification of the meeting. | will be hiring counsel to
represent me in this case moving forward to prevent any further misunderstanding as this is an
attempt to save my family farm and the birthplace of my grandfather.

| appreciate your time and consideration for this request.

espectfully Requested,

   
 

Jason Scott Colli

 
